Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.530 Filed 07/29/20 Page 1 of 9




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
    SUNAMERICA HOUSING FUND 1050, A
    NEVADA LIMITED PARTNERSHIP, a Nevada
    limited partnership,

                                      Plaintiff,                        Case No. 2:19-cv-11783-AJT-MKM
    v.

    PATHWAY OF PONTIAC, INC., et al.,

                                      Defendants.




                MOTION FOR SUMMARY JUDGMENT OF PLAINTIFF
         SUNAMERICA HOUSING FUND 1050, A NEVADA LIMITED PARTNERSHIP

          Plaintiff SunAmerica Housing Fund 1050, A Nevada Limited Partnership (“SHF 1050” or

“Plaintiff”), by its undersigned counsel and pursuant to Fed. R. Civ. P. 56, respectfully moves for

entry of summary judgment against Defendants Pathway of Pontiac, Inc. (“Pathway”), PV North

LLC (“PV North”), and Presbyterian Village North (“Presbyterian” and, collectively,

“Defendants”), as to all counts of SHF 1050’s Complaint, all affirmative defenses asserted by

Defendants, and as to Counts I and III of Defendants’ Counterclaim against SHF 1050.1 In support

hereof, Plaintiff states:

                                                   Background

          1.      This case involves a dispute among partners (and an affiliate of a partner) in the

Pontiac ILF Limited Dividend Housing Association Limited Partnership (the “Partnership”), a




1
 Pursuant to Local Rule 7.1(a), Plaintiff sought concurrence before filing this motion. There was a conference between
the attorneys for the parties during which Plaintiff’s counsel explained the nature of the motion, its legal basis, and
the relief sought, and during which Plaintiff requested, but did not obtain, concurrence in the relief sought.
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.531 Filed 07/29/20 Page 2 of 9




limited partnership formed pursuant to the Michigan Uniform Limited Partnership Act, MCL

449.1101 et seq.

       2.      Defendants PV North and Pathway (collectively, the “General Partners”) are co-

general partners in the Partnership and collectively own .01% of the interests in Partnership.

Plaintiff SHF 1050 is the sole limited partner and owns 99.99% of the interests in the Partnership.

Presbyterian is not a partner, but is a Michigan non-profit corporation affiliated with PV North.

       3.      The Partnership is governed by an Amended and Restated Agreement of Limited

Partnership, effective as of September 1, 2002 (Ex. 1, the “Partnership Agreement”), as amended.

The Partnership Agreement is governed by Michigan law. ECF 1-1, PageID 20, 91.

       4.      The Partnership was formed to acquire, rehabilitate, own, and operate a multi-

family residential building (the “Property”) and thereby provide low-income housing to qualified

individuals pursuant to the Low Income Housing Tax Credit (“LIHTC”) program established

under Section 42 of the Internal Revenue Code, 26 U.S.C. § 42, and regulations thereunder.

       5.      Pursuant to the LIHTC program, the Property was required to be operated as low-

income housing for a period of 15 years (the “Compliance Period”).

       6.      Section 42 of the Code contains a “Safe Harbor” provision that allows (but does

not require) the project owner to grant a “right of 1st refusal” to a qualifying nonprofit

organization, tenant association, or governmental agency, potentially permitting it to purchase the

project after the end of the Compliance Period for a statutorily-described “minimum purchase

price,” which is equal to outstanding debt plus certain taxes. 26 U.S.C. § 42(i)(7)(A), (B).

       7.      In this case, Article 17 of the Partnership Agreement granted a conditional right of

first refusal (the “ROFR”) in favor of Presbyterian effective at the conclusion of the Compliance

Period. Provided that all conditions were met, the ROFR entitled Presbyterian to purchase the




                                               -2-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.532 Filed 07/29/20 Page 3 of 9




Property for the statutory minimum purchase price. At the time the ROFR was granted in 2002,

the parties did not know whether the minimum purchase price at the end of the Compliance period,

fifteen years later, would be above or below the Property’s fair market value.

           8.    Under the Partnership Agreement and Michigan law, Presbyterian could not

exercise the ROFR unless and until certain conditions were met, including, inter alia, that the

Partnership formed a sincere and genuine intent to sell the Property, and receipt by the Partnership

of a bona fide third party offer to purchase the Property. The uncontroverted evidence establishes

that neither of those conditions was met here.

           9.    Article 17 of the Partnership Agreement also granted Presbyterian a unilateral

option to purchase the Property at the end of the Compliance period by paying the greater of (i)

the minimum purchase price, or (ii) the fair market value of the Property (the “Option”). The

Option did not require the Partnership to form an intent to sell the Property or that it receive a bona

fide third party offer; it was exercisable in accordance with its terms at the discretion of

Presbyterian, although the price was different from the minimum purchase price set forth in the

ROFR.

                      Defendants Attempt to Trigger the ROFR by Deceit

           10.   At the end of the Compliance Period, Presbyterian expressed a desire to exercise

the ROFR notwithstanding that the Partnership had not formed an intent to sell the Property, and

had not received any bona fide offers to purchase the Property.

           11.   In response, SHF 1050 informed all Defendants that it objected to any unilateral

attempt by Presbyterian to exercise the ROFR, and to any sale of the Property as it had no intent

to sell.




                                                 -3-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.533 Filed 07/29/20 Page 4 of 9




        12.     Thereafter, rather than purchasing the Property at fair market value pursuant to its

Option, Presbyterian, working with its affiliate General Partners, instead attempted to “self-

trigger” its ROFR, and thereby compel a below-market sale of the Property at the minimum

purchase price, through contrived and false circumstances to its benefit and the detriment of SHF

1050.

        13.     The uncontroverted evidence establishes that Presbyterian and the General Partners

solicited a sham “offer” from a friendly source, Lockwood Development Company (“Lockwood”),

based on a representation to Lockwood by the General Partners that its offer would be used solely

as a pretense to trigger Presbyterian’s ROFR, after which the “offer” would be rejected. Defendants

also provided Lockwood with advice from their legal counsel regarding the need for any offer to

be “binding” and appear bona fide, so that it could be used as a basis to exercise the ROFR, after

which the offer would be “rejected.”

        14.     On that basis, Lockwood provided Defendants with a draft purchase agreement (the

“Lockwood Proposal”), which contains an express provision permitting Lockwood to terminate

the agreement for any reason or no reason within sixty days of acceptance. In short, the Lockwood

Proposal did not even meet the standard of a “binding” contract that Lockwood had been coached

to provide and was not an “offer” capable of being accepted as required to trigger the ROFR.

        15.     Thereafter, the General Partners advised SHF 1050 of the Lockwood Proposal

without disclosing the manner in which it was obtained, or that the General Partners had informed

Lockwood that they intended to use the proposal simply as an excuse to trigger the ROFR and that

it was not a real offer.

        16.     Not surprisingly, the Partnership never accepted the Lockwood Proposal.




                                                -4-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.534 Filed 07/29/20 Page 5 of 9




                        Presbyterian Had No Basis to Exercise the ROFR

        17.     The Partnership Agreement expressly conditioned Presbyterian’s exercise of the

ROFR on the Partnership receiving a bona fide offer. The Lockwood Offer was not a bona fide

offer within the requirements of the ROFR and was, in fact, a sham contrived to deprive SHF 1050

of substantial value flowing from the Property, including long-term appreciation of the Property.

        18.     Moreover, under Michigan law, “[a] right of first refusal, or preemptive right, is a

conditional option to purchase dependent on the landowner’s desire to sell.” Randolph v. Reisig,

727 N.W.2d 388, 391 (Mich. Ct. App. 2007). Here, the Partnership never formed the requisite

intent to sell the Property.

        19.     The record is devoid of evidence that the Partnership or General Partners undertook

any efforts to market or list the Property for sale, retain a real estate broker or agent, obtain an

appraisal or opinion of value, evaluate market conditions, obtain the approval of SHF 1050 (the

majority owner) to market and sell the Property, or any other indicia that would normally evidence

an intent to sell on the part of the Partnership (such as a Partnership resolution or directive of the

limited partner).

        20.     Likewise, there is no evidence that the Partnership formed an intent to sell to

Lockwood specifically. The uncontroverted evidence establishes that while a sham “offer” was

solicited from Lockwood, the General Partners did not, and never intended to, accept that offer or

otherwise use it for any purpose other than as an excuse for Presbyterian to exercise the ROFR.

        21.     Also, the Partnership Agreement expressly required written consent from Plaintiff

SHF 1050 before the Property could be sold to a third party such as Lockwood. SHF 1050 did not

consent to any sale of the Property, further demonstrating that the Partnership did not consent to a

sale to Lockwood, or to anyone else, prior to Presbyterian’s purported exercise of the ROFR.




                                                -5-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.535 Filed 07/29/20 Page 6 of 9




       22.     Consequently, the prerequisites of the ROFR have not been satisfied and

Presbyterian’s purported attempt to trigger and exercise the ROFR is ineffective.

       23.     Presbyterian’s affiliate, PV North, and the other general partner, Pathway—despite

their own knowledge that the third party “offer” was a sham—have nonetheless acknowledged,

supported, and advanced Presbyterian’s exercise of the ROFR as valid and indicated their intent

to proceed with a sale of the Partnership’s Property to Presbyterian, contrary to the interests of

SHF 1050.

       24.     Defendants’ contention that Presbyterian can unilaterally trigger and exercise the

ROFR without SHF 1050’s agreement to market and sell the Property, and without satisfying

conditions precedent, is inconsistent with the Partnership Agreement and Michigan law and, if

given effect, would also render the market-value Option held by Presbyterian superfluous as there

would be no reason for Presbyterian to ever use it.

       25.     Defendants’ contention, if given effect, also would be contrary to the express

purposes stated in the Partnership Agreement, contrary to Section 42(i)(7) of the Internal Revenue

Code, and could jeopardize or destroy the benefits for which SHF 1050 bargained when it entered

into that agreement.

    The General Partners Violated Their Contractual and Fiduciary Duties to Plaintiff

       26.     Pursuant to Michigan law, the General Partners owe a fiduciary duty to their limited

partner, SHF 1050. MCL 449.1403(b); 449.21(a).

       27.     Also, Articles 3 and 8 of the Partnership Agreement expressly required the General

Partners to take all actions necessary to protect the interests of the limited partner, SHF 1050,

specifically including SHF 1050’s interest in the long-term appreciation of, and continued




                                               -6-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.536 Filed 07/29/20 Page 7 of 9




distribution of income from, the Property. Thus, the General Partners were required to put SHF

1050’s interests first, before those of the General Partners and their affiliate, Presbyterian.

       28.     In breach of these contractual and fiduciary duties, the General Partners participated

in a scheme designed to compel a below-market sale of the Property to their affiliate, Presbyterian,

with knowledge that the conditions precedent to the ROFR had not been met, and based on a sham,

pre-textual expression of interest from a third party.

       29.     The General Partners further breached their contractual and fiduciary duties by

failing to disclose to SHF 1050 that Lockwood had been informed, prior to making its proposal,

that the proposal was going to be used merely as a pretense to exercise the ROFR, after which the

proposal would be rejected.

       30.     The General Partners’ efforts, if given effect, would deprive SHF 1050 of its

interests in ongoing income and long-term appreciation of the Property—two of SHF 1050’s

interests that the General Partners expressly agreed to protect—by essentially giving the fully

appreciated Property to their affiliate. This constitutes a clear violation of the General Partners’

contractual and fiduciary duties to SHF 1050.

                Defendants Failed to Adduce Evidence of a Breach by Plaintiff

       31.     Notwithstanding the allegations of their Counterclaim, the Defendants have failed

to adduce evidence tending to demonstrate any breach on the part SHF 1050.

       32.     The only breach asserted by Defendants is SHF 1050’s purported refusal to consent

to Presbyterian’s exercise of the ROFR, and SHF 1050’s filing of this lawsuit and a related lis

pendens.




                                                 -7-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.537 Filed 07/29/20 Page 8 of 9




       33.      Defendants have failed to adduce any evidence demonstrating that Presbyterian’s

exercise of the ROFR is valid or enforceable, much less that SHF 1050 committed a breach by

refusing to acknowledge such exercise.

                                             Conclusion

       For all of the foregoing reasons, as more fully set forth in its supporting Memorandum of

Law, Plaintiff respectfully requests that the Court grant summary judgment in its favor and:

        A. That the Court enter a declaratory judgment finding: (i) the right of first refusal granted

             to Presbyterian in the Partnership Agreement is subject to the common law and

             contractual conditions precedent identified herein; (ii) 26 U.S.C. § 42(i)(7) does not

             modify those requirements; and (iii) Defendants have not demonstrated that the

             Partnership formed an intent to sell the Property, nor did it receive a bona fide offer to

             purchase the Property, and that these are prerequisites to a valid exercise of the right

             of first refusal by Presbyterian;

        B. That the Court enter an order finding that the General Partners have breached the

             Partnership Agreement as well as their fiduciary duties to Plaintiff, allowing Plaintiff

             to enforce its contractual remedies under the Partnership Agreement against the

             General Partners for such breaches;

        C. That the Court enter an order enjoining any sale of the Property to Presbyterian under

             the right of first refusal;

        D. That the Court declare the right of first refusal null and void as it has now expired by

             its own terms;




                                                 -8-
Case 2:19-cv-11783-AJT-MKM ECF No. 27, PageID.538 Filed 07/29/20 Page 9 of 9




       E. That the Court award Plaintiff such damages and costs as the Court deems appropriate,

           that Plaintiff be given the opportunity to present proofs as to its damages and costs;

           and

       F. That the Court grant such other and further relief as it deems just.

Dated: July 29, 2020                        Respectfully submitted,

                                            NIXON PEABODY LLP

                                            /s/ Keith E. Edeus, Jr.
                                            Keith E. Edeus, Jr.
                                            Nixon Peabody, LLP
                                            70 W. Madison, Suite 3500
                                            Chicago, Illinois 60602

                                            OF COUNSEL
                                            Louis E. Dolan, Jr.
                                            Nixon Peabody, LLP
                                            799 9th Street NW, Suite 500
                                            Washington, DC 20001-5327

                                            Attorneys for Plaintiff SunAmerica
                                            Housing Fund 1050, A Nevada Limited
                                            Partnership




                                              -9-
